DETAILED ACTION
Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority

	The instant application has a filing date of January 28, 2021, and June 17, 2019, and claims priority as a continuation (CON) of application 16/442,693 (filed on June 17, 2019), which claims priority as a CON of application # 15/256,919 (filed on September 6, 2016), which claims priority as a CON of application # 14/499,960 (filed on September 29, 2014), which claims priority as a CON of application # 13/167,526 (filed on June 23, 2011), which claims for the benefit of prior-filed provisional application # 61/437,097 (filed on January 28, 2011).
These claim(s) contains subject matter which was not described in the provisional application in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the provisional application was filed, had possession of the claimed invention. The provisional application never discloses at least
“receiving first search results generated by a search engine in response to a first search query submitted by the first user through a first user device; analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results” (claims 1 and 11)
“automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information and the identity of the second enabling organization” (claims 1 and 11)
There was no discussion regarding these features, or any suggestion that such features were envisioned in the provisional Application. Examiner notes claims 2, 3, 7, 12, 13, and 17 also each include limitations not supported by this provisional application. Furthermore, the disclosures of the parent Application(s) (and specification of the instant application for that matter) never disclose or suggest automatically linking  consumer with a set of benefits based on an identity of an enabling organization to which they are not affiliated. This is simply not found anywhere in any of the disclosure in the family of cases, with the only place this embodiment is mentioned being these claims in the instant Application.

Claims 1-20 are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by one of the priority documents. Claims 1-20 are therefore entitled only to the filing date of the instant Application January 28, 2021.

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on June 17, 2019 has been considered by the examiner.
The information disclosure statement filed May 10, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the non-patent literature referred to therein has not been considered.

Claim Interpretation

	Claims 1 and 11 recite "receiving first search results generated by a search engine in response to a first search query submitted by the consumer user through a consumer device”. A broadest reasonable interpretation of “search engine” is any software/logic/programming configured to search for information (e.g., information stored in a database). An example of such a search engine would be the matching/searching algorithms used to identify benefits stored in the database disclosed in paragraph [0038] of Applicant’s published disclosure. A “search engine” is not required to be interpreted as an internet search engine or web search engine (e.g., google), which searches for information available on the internet/web. Although Applicant’s disclosure mentions search engines accessible via the internet that provide “conventional search results” and/or “traditional search engines” in paragraph [0049] of Applicant’s published disclosure, the instant claims are not limited to internet/web search engines, or to search engines that provide “conventional search results” in addition to benefit results. 
In fact, Applicant’s specification never discloses or suggests an internet/web search engine or “traditional search engine” generating search results by searching through benefit information, and any attempt to claim this would result in new matter. Instead, Applicant’s specification suggests a separate application may be downloaded to a computer which enables the user to receive benefit results in addition to conventional query results when they access a search engine. The downloaded application is not, itself, an internet/web/“traditional” search engine. Instead, the application is an extension or additional programming which may be used in conjunction with an internet/web/“traditional” search engine, and is not a search engine itself. One skilled in the art would understand that the “application” suggested in paragraph [0049] would separately search through benefit information to obtain benefit search results, and display indications of the benefits in conjunction with the “conventional” search results that were generated by the internet/web/“traditional” search engine. Paragraph [0051] makes it clear that the application enables additional functionality (specifically, obtaining benefit results) “when the user accesses a compatible search engine (e.g., a search engine accessible via a public network…” and  provide “the option to use traditional search engine to obtain results regarding benefits”. In other words, one skilled in the art would understand that paragraph [0051] does not disclose or suggest that the obtained benefit results are generated by an internet/web/“traditional” search engine searching through available sets of benefits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6,266,648 (reference application) and claims 1-13 of U.S. Patent No. 5,864,822  in view of in view of Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005) (hereinafter "Meyer”) and/or in view of Subbarao et al. (U.S. PG Pub No. 20120078755, March 29, 2012 - hereinafter "Subbarao”) and/or in view of Chow et al. (U.S. PG Pub No. 2010/0057586, March 4, 2010 - hereinafter "Chow”) and/or in view of Moss et al. (U.S. Patent No. 7,953,631 May 31, 2011 - hereinafter "Moss”). Although the conflicting claims are not identical, they are not patentably distinct from each other. 

With respect to claims 1-20, although the conflicting claims are not identical, they are not patentably distinct from each other. Any differences between claims 1-20 and claims 1-15 of U.S. Patent No. 6,266,648 and/or claims 1-13 of U.S. Patent No. 5,864,822 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Meyer and/or Subbarao and/or Chow and/or Moss for analogous reasons to those discussed below with regard to the rejections of the claims under 35 U.S.C. 103 (e.g. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the claims of U.S. Patent No. 6,266,648 and/or U.S. Patent No. 5,864,822 with respective teaching of Meyer and/or Subbarao and/or Chow and/or Moss to arrive at each of claims 1-20 for reasons analogous to those discussed below for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to arrive at each of claims 1-20). Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 4-6, 8-11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-10 is/are drawn to methods (i.e., a process), while claim(s) 11-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.


receiving an identity of a first and a second enabling organization from an affiliate; 
receiving from a consumer a consumer information and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization; 
automatically linking the consumer with a first set of benefits from a first group of benefits based on the consumer information and the identity of the first enabling organization; 
automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information and the identity of the second enabling organization; 
receiving first search results in response to a first search query submitted by the consumer
analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results; 
delivering a first data package to the first user based on the selected first subset of benefits, the selected second subset of benefits, and the analyzed first search results

These steps, under its broadest reasonable interpretation, describe or set-forth identifying benefits (e.g. coupons/discounts) applicable to a user’s affiliation with an organization (e.g., credit card(s), loyalty programs) and/or organization to which they are not yet affiliated as well as information they have searched for and providing them with information associated with these benefits , which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions in the form of advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“computer-implemented” (claim 1)
“system comprising one or more processors configured to” (claim 11)
“first search results generated by a search engine “ (claims 1 and 11)
“a first search query submitted by the first user through a first user device” (claims 1 and 11)
“deliver a first data package to the first user device” (claims 1 and 11)

The requirement to execute the claimed steps/functions using “computer-implemented” (claim 1) “system comprising one or more processors configured to” (claim 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the see MPEP 2106.05(f)).
The recited additional element(s) of  “first search results generated by a search engine “ (claims 1 and 11) and/or “a first search query submitted by the first user through a first user device” (claims 1 and 11) and/or “deliver a first data package to the first user device” (claims 1 and 11) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where searches are performed using computers/engines and information viewed by devices. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).

Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 4-6, 8-10, 14-16, and 18-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6, 8-10, 14-16, and 18-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer-implemented” (claim 1) “system comprising one or more processors configured to” (claim 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “first search results generated by a search engine “ (claims 1 and 11) and/or “a first search query submitted by the first user through a first user device” (claims 1 and 11) and/or “deliver a first data package to the first user device” (claims 1 and 11) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a 
Dependent claims 4-6, 8-10, 14-16, and 18-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 4-6, 8-10, 14-16, and 18-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	



Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 11 recite “receiving from a consumer a consumer information and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization…automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information and the identity of the second enabling organization” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of linking the consumer with the second set of benefits “based on… the identity of the second enabling organization” (an organization to which the consumer is not affiliated) are unclear. It is unclear what types of linking would be encompassed within this scope and/or how one would go about making such a link “based on” the identity of an enabling organization to which the first user is not affiliated. Applicant’s disclosure never discussed this embodiment, and provides no additional clarification or guidance. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	For the purpose of Examination, and in an effort to expedite prosecution, the Examiner will interpret the phrase “automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information and the identity of the second enabling organization” to be “automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information that are associated with the second enabling organization”. Based on the content of the specification and indicated priority status (e.g., because neither the instant specification nor any of the priority documents suggest an embodiment where a user is automatically linked to benefits based on the identity of an enabling organization to which they are not affiliated), and based on the indefiniteness indicated above, the Examiner has concluded that this interpretation is most likely what Applicant intended to capture. 
	Each of claims 2-10 and 12-20 are similarly rejected by virtue of their dependency. 

	Claims 4 and 14 recite “automatically linking the consumer with a third set of benefits by amending the linking between the consumer and either the first or second set of benefits, wherein the third set of benefits is from the first group of benefit” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of linking the consumer with a third set of benefits from the first group of benefits by amending the linking between the consumer and the second set of benefits (which is associated with a second enabling organization is unclear). How could/would amending a linking between the consumer and the second set of benefits somehow automatically link the consumer with a third set of benefits from the first group of benefits? It is unclear what types of linking would be 
	For the purpose of Examination, and in an effort to expedite prosecution, the Examiner will interpret the phrase “automatically linking the consumer with a third set of benefits by amending the linking between the consumer and either the first or second set of benefits, wherein the third set of benefits is from the first group of benefit” to be “automatically linking the consumer with a third set of benefits by amending the linking between the consumer and either the first or second set of benefits”. 
	


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1, 4, 5, 8, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker (U.S. Patent No. 6,266,648, July 24, 2001 - hereinafter "Baker”)   in view of  Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”)


With respect to claims 1 and 11, Baker teaches a computer-implemented method and system comprising one or more processors configured to ;
receiving an identity of a first and a second enabling organization from an affiliate; ( Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affilaited, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
receiving from a consumer a consumer information (2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…”, 3:20-25 “storing in a memory…consumer information…consumer identification and consumer interest data”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary… user would be prompted to provide data relating to the type of product the consumer wished to buy”, 10:1-2 “directly query the system regarding benefits”)
and a first enabling organization information for the first enabling organization, wherein the consumer is not affiliated with the second enabling organization;  ( Fig. 1 tag 24 “Consumer #1…Org. F" -  Org A is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
automatically linking the consumer with a first set of benefits from a first group of benefits based on the consumer information and the identity of the first enabling organization; (Fig 1 tag 16 & 6:8-30 “each consumer organization file 20 preferably includes a list of consumer organizations 24 to which the identified consumer has an affiliation or membership…consumer organization listings 24 are limited to those organizations which are also included in the enabling organization file 16. Enabling organization file 16 is preferably comprised of a plurality of enabling organization benefit files 26 for each separately identified enabling organization 28…each enabling organization benefit file 26 includes a benefits list 30 defining specific benefits enabled by a particular enabling organization…” – therefore the system automatically links the consumer with a first set of benefits from a first group of benefits based on the consumer information and the identity of the first enabling organization  (e.g., because the benefits are linked with specific enabling organizations and the consumer information is linked with specific enabling organizations and therefore the consumer is linked with the benefits via affiliation with the enabling organization), 5:16-20 “associations” are created “links”)
receiving first search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device; (7:55-60 “the processor 6 would (1) search the 55 database 4 to determine the organizations to which the consumer had a membership or affiliation; (2) compare the benefits available from such enabling organization(s) to the consumer's purchase plans to determine if any applicable benefit was available”  – the first user may submit a first search query submitted through a first user device and the system’s search logic (i.e., “search engine”) responsively generates first search results based on benefits associated with the user’s affiliated enabling organizations  (e.g., a list of benefits associated with enabling organizations to which the user is affiliated by searching the first and second sets of benefits in comparison to the search query) and these search results are “received” by the system (e.g., for further analysis and display), 2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…processor is designed to be responsive to the data…determine whether…if the consumer has such an affiliation , the system will compare the consumer’s purchase information with those specific benefits enabled by the enabling organizations”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary…once provided with this information, processing unit could search…user would be prompted to provide data relating to the type of product the consumer wished to buy” – first search queries because it is used by the system’s search logic (i.e., “search engine”) to identify search results (e.g., correlated/matching benefit info), 10:1-2 “directly query the system regarding benefits”)
analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results (7:60-63 “compare the purchase plan 60 with the correlation information to locate specific correlated benefits applicable for the consumer's purchase plans” - therefore the system analyzes the first search results by comparing them against associated “correlation data” (essentially additional constraints or restrictions such as location redemption requirements temporal redemption requirements or other limits/conditions per 5:36-42 & 6:35-46) to select a subset of benefits from at least one of the first set of benefits, 8:41-52)
delivering a first data package to the first user device based on the selected first subset of benefits and the analyzed first search results (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”)
Baker does not appear to disclose,
automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information and the identity of the second enabling organization;
and selecting a second subset of benefits from the second set of benefits based on the analyzed first search results;
delivering a first data package to the first user device based on the selected second subset of benefits
However, Meyer discloses a method and system for matching a consumer to available benefits (abstract). Meyer further illustrates displaying messages to inform a user of available benefits in a number of different ways (col 7 lns 25-30; "message" may be an icon displayed on a webpage, col 7 lns 60-63 "incentive existence message", col 17 lns 15-38, col 7 lns 40-48 icon which displays message possibly together with multiple incentives). Meyer explains that the method and system can manage benefits/offers sponsored by multiple sponsor organizations/external membership organizations (these are one type of enabling organization, as actual merchants may also be interpreted as enabling organizations)) (col 16 lns 48-67, col 17 lns 15-38, col 17 lns 51-55, col 30 lns 20-60).
automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information and the identity of the second enabling organization (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system automatically “links” the consumer with a second set of benefits from a second group of benefits that are associated with an enabling organization to which the consumer is not affiliated (e.g., “the second enabling organization) based on the consumer information in order to select/filter benefits for provisioning to the consumer, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
selecting a second subset of benefits from the second set of benefits based on the analyzed first search results; (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system can search through sets of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated , col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
delivering a first data package to the first user device based on the selected second subset of benefits (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the first subset of beneifts selected for display for the user may include benefits (e.g., a “second benefit”) from a set of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
Meyer illustrates that it is advantageous to include automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information and the identity of the second enabling organization, selecting a second subset of benefits from the (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include automatically linking the consumer with a second set of benefits from a second group of benefits based on the consumer information and the identity of the second enabling organization, selecting a second subset of benefits from the second set of benefits based on the analyzed first search results, and delivering a first data package to the first user device based on the selected second subset of benefits, as taught by Meyer, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization), it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members.

With respect to claims 4 and 14, Baker teaches the method of claim 1 and the system of claim 11;
comprising: automatically linking the consumer with a third set of benefits by amending the linking between the consumer and either the first or second set of benefits (3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated” - the system periodically updates the benefits associated with the enabling organizations and similarly updates the linkages between the user and the updated promotions accordingly (also updates user’s affiliations with enabling organizations periodically) – when this information is updates (e.g., when new promotions are associated with an affiliated enabling organization) the system automatically links the first user with a second set of benefits by amending (i.e., “updating…by amending”) the linking between the first user and the first set of benefits (e.g., changing the first set to include a new benefit), 10:14-17 “benefit correlation information…updated regularly”)
Baker does not appear to explicitly discuss the details of amending the linking “after delivering the first data package”. Neither do any of Applicant’s priority documents. However, Baker discloses that a user may periodically perform a plurality of searches using their device (10:59-67 & 11:1-20), and that the user linkages with available benefits are regularly updated. It therefore follows that the system may amend a user’s linkages with benefits (e.g., automatically linking the consumer with a third set of benefits by amending the linking between the consumer and either the first or second set of benefits – such as when new benefits are available for an enabling organization to which the user is affiliates) after one of these searches (e.g., a first search and therefore “after delivering the first data package”). This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure. 
	Therefore, although not explicitly discussed, it would have been obvious to one of ordinary skill in the art at the time the invention that Baker teaches/suggests embodiments wherein the linking is amended “after delivering the first data package”. Furthermore, the claimed invention is merely a combination of old elements (e.g., searching/updating), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claims 5 and 15, Baker teaches the method of claim 4 and the system of claim 14,
wherein the amending comprises automatically delinking the consumer from one of the benefits of either the first or second set of benefits and automatically forming a link between the consumer and another benefit from the first group of benefits (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated” - the system periodically updates the benefits associated with the enabling organizations and similarly updates the linkages between the user and the updated promotions accordingly (also updates user’s affiliations with enabling organizations periodically) – when this information is updates (e.g., when new promotions are associated with an affiliated enabling organization or benefits expire) the system automatically forms new links or “delinks” the consumer with benefits)
Although Baker does not appear to explicitly discuss the details of delinking, neither do any of Applicant’s priority documents, and Baker does suggest/teach and/or render obvious these functions/steps to a PHOSITA. 
	
Examiner notes that Subbarao (cited below) also discloses that the user linkages with available benefits are regularly updated ([0052] “update personal details of user A, such as…offers that are specific to user A from affiliated memberships, merchants, and bank…updating module will update the promotions relating to the Amex membership”, [0040] “promotions specific to the registered users such as user 102 may be updated”, [0009] “updates the server at regular time intervals”, [0082] “reclusively interacts…to extract updated promotions”) and that benefits associated with enabling organizations may expire ([0040] “validity date of the promotion”) and that new benefits associated with enabling organizations may periodically be added ([0028]-[0029], [0082] “reclusively interacts…to extract updated promotions”, [0006]). This updating occurs reclusively/periodically, and therefore could occur after any number of previous searches. This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure. 

With respect to claims 8 and 18, Baker and Meyer teach the method of claim 1 and the system of claim 11. Baker does not appear to disclose,
after delivering the first data package, receiving second enabling organization information for the second enabling organization from the consumer; automatically 
However, Meyer further discloses 
after delivering the first data package, receiving second enabling organization information for the second enabling organization from the consumer; automatically transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization (30:30-60 “incentives…can be viewed by anyone, but can only be clipped by a member of the external membership organization…an additional feature…is the adding of members to the organization as part of running the promotion…if they are not a member of the membership organization…ask the consumer to sign up. When the sign up process is over…membership organization process returns the SRVPRVD code…the consumer has become a member of the external membership organization”, see also 33:1-50 and  34:5-10 and 45:30-34 for sign-up which includes receiving second enabling organization information from the consumer and sending messages to the organization to request their affiliation, Fig 8)
Meyer illustrates that it is advantageous to include after delivering the first data package, receiving second enabling organization information for the second enabling organization from the consumer; automatically transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization, because it can help to recruit new members which benefits the enabling organizations (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker to include after delivering the first data package, receiving second enabling organization information for the second enabling organization from the consumer; automatically transmitting a message to the second enabling organization requesting that the consumer be affiliated with the second enabling organization, as taught by Meyer, because it can help to recruit new members which benefits the enabling organizations.



	Claims 2, 6, 7, 12, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker in view of  Meyer, as applied to claims 1 and 11 above, and further in view of Subbarao et al. (U.S. PG Pub No. 20120078755, March 29, 2012 - hereinafter "Subbarao”) 


With respect to claims 2 and 12, Baker and Meyer teach the method of claim 1 and the system of claim 11. Baker discloses
wherein the first data package causes the first user device to display the first search results (7:24-30 “in a list formatted… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives” – per combination with Meyer as discussed above the list may include a second benefit from the second set of benefits associated with the second enabling organization to which the first user is not affiliated and therefore may include benefits in either the first or second subset of benefits )

Examiner notes Meyer also discloses this limitation (col 9 lns 35-39 & col 10 lns 10-19, col 17 lns 15-38, col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)

Baker does not appear to disclose,
wherein the first data package causes the first user device to display first icons disposed adjacent the first search results, each of the first icons being configured to, upon user selection, display information identifying one or more of the benefits in either the first or second subset of benefits
However, Subbarao teaches receiving an identity of a first enabling organization from a consumer ([0027] receiving personal details such as user affiliates with various banks/membership programs/organizations received via activity assistant through browser application, [0092]), automatically linking the consumer with a first set of benefits from a first group of benefits based on the identity of the first enabling organization; ([0040] “promotions specific to the registered user…may be updated” – therefore association may be stored before query/results, [0052] “personal details of user A, such as…offers that are specific to user A from affiliated memberships, merchants, and bank…” therefore a link between the user and the benefits associated with the user’s affiliated enabling organization is made,  [0084]-[0086], [0099], [0035] & [0042] stored), receiving first search results generated by a search engine in response to a first search query submitted by the consumer through a consumer device; ([0053], [0008] search results necessarily generated/received so that they may be tagged (when appropriate), [0026] functionality of a search engine is well known, [0035] search results produced by search engine and displayed in browser), analyzing the first search results and selecting a first subset of benefits from the first set of benefits based on the analyzed first search results ([0053] “search results identified by the search engine based on the keyword-based search query are used…to identify any corresponding readable available promotions”, [0056], [0046] & [0048]-[0049] targeting module (part of activity assistant) automatically analyzes the user’s online tracked activity (e.g., search results activity such as viewing products on a comparison website and or search results themselves) to determines benefits (i.e., “a first subset of benefits”) applicable to the search results (e.g., products, search results – see in [0049] “tagging a search result”) as well as the user’s affiliation with the first enabling organization – therefore the system determines the first subset from the first set of benefits, [0084]-[0086], [0099], [0035]), and delivering a first data package to the first user device based on the selected first subset of benefits and the analyzed first search results ([0008], [0035] search results are tagged (i.e. a message is displayed) to inform consumer of an available benefit in the selected subset (therefore a first data package is delivered to the first user device) based on the analyzed search results, [0054], [0099]). Subbarao further teaches
wherein the first data package causes the first user device to display first icons disposed adjacent the first search results, ([0035] search results are tagged (i.e. a message is displayed) to inform consumer of an available benefit in the selected subset (therefore a first data package is delivered to the first user device) based on the analyzed search results, [0054] search results (i.e. query results) annotated to display icon adjacent to applicable results, [0049], CLAIM 18 “icon", FIG 5 tag 502)
each of the first icons being configured to, upon user selection, display information identifying one or more of the benefits in the first subset of benefits ([0033]-[0035] mouse over "selection” provides information associated with available benefit, [0040], Fig 3 tag 302 “offer details link” and/or mouse over activation – as discussed above in claims 1 and 11, the combination of Baker and Meyer teach search results including a second benefit from the second set of benefits associated with the second enabling organization to which the first user is not affiliated)
Subbarao suggests it is advantageous to include wherein the first data package causes the first user device to display first icons disposed adjacent the first search results, each of the first icons being configured to, upon user selection, display information identifying one or more of the benefits in either the first or second subset of benefits, because doing so can help make the consumer aware of available benefits by attracting their attention  ([0035] & [0054] & [0049])).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Meyer to include wherein the first data package causes the first user device to display first icons disposed adjacent the first search results, each of the first icons being configured to, upon user selection, display information identifying one or more of the benefits in either the first or second subset of benefits, as taught by Subbarao, because doing so can help make the consumer aware of available benefits by attracting their attention.

With respect to claims 6 and 16, Baker, Meyer, and Subbarao teach the method of claim 2 and the system of claim 12;
	Although Baker does not appear to explicitly discuss the details of subsequent/second searches performed using the system, and therefore does not discuss in detail sending updated benefits based on subsequent/second searches, neither do any of Applicant’s priority documents. However, Baker/Subbarao does suggest/teach and/or render obvious these functions/steps to a PHOSITA at as degree commensurate with Applicant’s priority documents. 
	For example, Baker suggests that a user may perform a plurality of searches (and associated generation of search results) (8:14-29 & 10:59-67 periodic searching for benefits and generation of assocaited results). Subbarao also suggests that a user may perform a plurality of searches (and associated generation of search results) ([0006] “various activities while shopping online…the various activities may include…searching”, [0008], [0053] “search engine, such as google…search results based on the”, [0052] “browsing history”). As discussed above with respect to claims 4 and 14, Baker/Subbarao teaches/suggests periodic updating a user’s  This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure.
	Therefore, although not explicitly stated (and therefore not anticipating the claim language), it would have been obvious to one of ordinary skill in the art at the time the invention in light of the combination of citations above that Baker alone and/or in combination with Subbarao teaches/suggests adding new links to newly added benefits (e.g., “another benefit” in the first group of benefits) during periodic updates (e.g., based on new benefits input into the system and/or based on updated affiliation status – which may occur after a previous search) and receiving search results generated by the search engine in response to queries (e.g., a subsequent query) submitted by the first user through the first user device, analyzing the search results and selecting a subset of benefits from the user’s associated set of benefits based on the analyzed second search results (e.g., the newly added “another benefit” depending on the nature of the search/results) and delivering a data package to the first user device based on the selected subset of benefits (e.g., the “another benefit”) and the received search results. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention that Baker alone and/or in combination with Subbarao teaches/suggests “receiving second search results generated by the search engine in response to a second search query submitted by the consumer through the consumer device; analyzing the second search results and selecting a third subset of benefits based on the analyzed second search results, wherein the third subset of benefits is from the first group of benefits; and 28BAKO1 004 C4 delivering a second data package to the consumer device based on the selected third subset of benefits and the received second search results”. Furthermore, the claimed invention is merely a combination of old elements (e.g., adding new benefits and searching and providing targeted results/benefits), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claims 7 and 17, Baker, Mayer, and Subbarao teach the method of claim 6 and the system of claim 16. Baker does not appear to disclose,
wherein the second data package causes the first user device to display the second search results and second icons disposed adjacent the second search results, each of the second icons being configured to, upon user selection, display information identifying one or more of the benefits in the third subset of benefits
However, teaches
wherein the second data package causes the first user device to display the second search results and second icons disposed adjacent the second search results, ([0035] all search results (e.g., second, third, etc.) may be tagged to inform consumer of an available benefit in the selected subset (therefore a first/second/third data package may be delivered to the first user device) based on the analyzed search results, [0054] search results (i.e. query results) annotated to display icon adjacent to applicable results, [0049], CLAIM 18 “icon", FIG 5 tag 502)
each of the second icons being configured to, upon user selection, display information identifying one or more of the benefits in the third subset of benefits ([0033]-[0035] mouse over "selection” provides information associated with available benefit, [0040], Fig 3 tag 302 “offer details link” and/or mouse over activation)
Subbarao suggests it is advantageous to include wherein the second data package causes the first user device to display the second search results and second icons disposed adjacent the second search results, each of the second icons being configured to, upon user selection, display information identifying one or more of the benefits in the third subset of benefits, because doing so can help make the consumer aware of available benefits by attracting their attention  ([0035] & [0054] & [0049])).




	Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker in view of  Meyer in view of Subbarao, as applied to claims 2 and 12 above, and further in view of Moss et al. (U.S. Patent No. 7,953,631 May 31, 2011 - hereinafter "Moss”)

With respect to claims 3 and 13, Baker, Meyer, and Subbarao teaches the method of claim 2 and the system of claim 12. Baker discloses
wherein a first portion of the information identifying the one or more of the benefits is provided by the first enabling organization and is displayed in a first format, (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer” - offer information may be received from enabling organizations and/or merchants and the information (which inherently includes a first portion of the information) is inherently displayed in a first format))

Examiner notes Subbarao further discloses this limitation

Baker does not appear to disclose,
wherein a second portion of the information identifying the one or more of the benefits is provided by the second enabling organization and is displayed in a second format, wherein the first format is different from the second format
However, Moss discloses
wherein a second portion of the information identifying the one or more of the benefits is provided by the second enabling organization and is displayed in a second format, wherein the first format is different from the second format (2:5-31 color/highlighting/background/location of the information (i.e., the format) may be different for information from different organizations in the search results)
Moss suggests it is advantageous to include wherein a second portion of the information identifying the one or more of the benefits is provided by the second enabling organization and is displayed in a second format, wherein the first format is different from the second format, because doing so enable organizations to visually differentiate their information/listings (e.g., offers) which may help their information stand out or attract attention  (2:5-31).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of information in the method and system of Baker in view of Meyer in view of Subbarao to include wherein a second portion of the information identifying the one or more of the benefits is provided by the second enabling organization and is displayed in a second format, wherein the first format is different from the second format, as taught by Moss, because doing so enable organizations to visually differentiate their information/listings (e.g., offers) which may help their information stand out or attract attention.

	

	Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker in view of Meyer, as applied to claims 1 and 11 above, and further in view of Chow et al. (U.S. PG Pub No. 2010/0057586, March 4, 2010 - hereinafter "Chow”)

With respect to claims 9 and 19, Baker teaches the method of claim 1 and the system of claim 11;

comprising: receiving information linking the first enabling organization with a new first benefit (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated” - the system periodically updates the benefits associated with the enabling organizations (e.g., when new promotions are associated with an affiliated enabling organization ))
automatically linking the first user with a modified first set of benefits by amending the linking between the consumer and the first set of benefits, wherein the modified first set of benefits includes the new first benefit (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated”)
Examiner notes Subbarao also discloses these limitations.

Although Baker does not appear to explicitly discuss the details of receiving new benefits or amending links with benefits after delivering the first data package, neither do any of Applicant’s priority documents, and Baker does suggest/teach and/or render obvious these functions/steps to a PHOSITA to a degree consistent with Applicant’s own disclosure (e.g., because Baker generally discloses that searches may be periodically performed/updated as well as all of the correlation information). 

Baker does not appear to disclose,
receiving information from a user linking the first enabling organization with a new first benefit
However, Chow discloses
receiving information from a user linking the first enabling organization with a new first benefit (Fig 22I & Fig 22F & [0457] users of the system may upload benefit/offer information to the system, the offers may be limited to user’s having affiliations with a provider of the benefit per [0301] & [0305])
from a user linking the first enabling organization with a new first benefit, because doing so can ensure customer’s have access to up-to-date offers, can create a community of willing consumers who help one another stay informed about available offers, increase transparency between users about the available offers, and create an additional efficient mechanism for the system to obtain offer information ([0457] & [0305]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker to include receiving information from a user linking the first enabling organization with a new first benefit, as taught by Chow, because doing so could2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendmentcould ensure create an additional efficient mechanism for the system to obtain offer information and/or because doing so could ensure customers have access to up-to-date offers, can create a community of willing consumers who help one another stay informed about available offers, and increase transparency between users about the available offers.
Furthermore, the claimed invention is merely a combination of old elements (e.g., ways to obtain offer information), and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would could2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendmentcould ensure create an additional efficient mechanism for the system to obtain offer information and/or create a community of willing consumers who help one another stay informed about available offers, and/or increase transparency between users about the available offers.

With respect to claims 10 and 20, Baker, Meyer, and Chow teach the method of claim 9 and the system of claim 19. Baker further teaches
wherein the amending comprises automatically delinking the consumer from one of the benefits of the first set of benefits and automatically forming a link between the consumer and the new first benefit (10:14-17 “benefit correlation information…updated regularly” & 3:45-47 the information concerning the consumer, enabling organizations, and correlation of information is periodically updated” - the system periodically updates the benefits associated with the enabling organizations and similarly updates the linkages between the user and the updated promotions accordingly (also updates user’s affiliations with enabling organizations periodically) – when this information is updates (e.g., when new promotions are associated with an affiliated enabling organization or benefits expire) the system automatically forms new links or “delinks” the consumer with benefits)
Although Baker does not appear to explicitly discuss the details of delinking, or doing so responsive to a user linking a new benefit with the first enabling organization, neither do any of Applicant’s priority documents, and Baker does suggest/teach and/or render obvious these functions/steps to a PHOSITA to a degree commensurate with Applicant’s own disclosure. 
	
Examiner notes that Subbarao (cited below) also discloses that the user linkages with available benefits are regularly updated ([0052] “update personal details of user A, such as…offers that are specific to user A from affiliated memberships, merchants, and bank…updating module will update the promotions relating to the Amex membership”, [0040] “promotions specific to the registered users such as user 102 may be updated”, [0009] “updates the server at regular time intervals”, [0082] “reclusively interacts…to extract updated promotions”) and that benefits associated with enabling organizations may expire ([0040] “validity date of the promotion”) and that new benefits associated with enabling organizations may periodically be added ([0028]-[0029], [0082] “reclusively interacts…to extract updated promotions”, [0006]). This updating occurs reclusively/periodically, and therefore could occur after any number of previous searches. This is same level of disclosure, if not more detailed, than the disclosure found in any/all of Applicant’s own priority documents and the instant specification, and Examiner’s interpretation is therefore consistent with Applicant’s own disclosure.



Prior Art of Record

	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Agranoff et al. (U.S. PG Pub No. 2009/0210392, August 20, 2009) teaches analyzing search query and providing search results and downloaded software application to append reward icons to search results to indicate availability of a reward

Deals Plus (retrieved using Internet Archive Wayback Machine on or before March 1, 2010 – http://dealspl.us/info/about)

“FatWallet 2006” (FatWallet.com "Hot Deals” forum – “4 Fandango Movie Tickets for Each of your AMEX Cards NY” – posted September 13, 2006 - http://www.fatwallet.com/forums/hot-deals/652507/) – teaches an online platform/system for receiving benefit information and benefit ratings from affiliates of enabling organizations regarding benefits offered by those enabling organizations ("real nice" - pcikleps, "great deal...but no participating theaters in Memphis" - wfay, etc.)

Katzin et al. (U.S. PG Pub No. 2012/0158589, June 21, 2012) teaches appending search results with indications of available benefits and presenting reviews information along with indication of available benefit and a second mode ([0134], [0130])

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621